Citation Nr: 1737593	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from January 1950 to December 1953.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2015 decision of the Houston, Texas, Regional Office (RO). In January 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the San Antonio, Texas, RO. A hearing transcript is in the record.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

At his January 2017 hearing, the Veteran stated that he was in receipt of Social Security Administration disability benefits. Therefore, remand is necessary to obtain records from the SSA. Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

At his January 2017 hearing, the Veteran also stated that his hearing loss disability has worsened. His last VA audiological examination was in September 2015. Therefore, remand is necessary to obtain an updated examination.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

2.  Schedule the Veteran for a VA audiological examination to determine the current nature of his bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




